United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                           Charles R. Fulbruge III
                             No. 05-41004                          Clerk
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN MANUEL GUEVARA,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 1:05-CR-49-ALL
                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Juan Manuel Guevara appeals his guilty-plea conviction for

possession of more than 50 kilograms of marijuana with intent to

distribute.    Guevara argues that his conviction should be

reversed because 21 U.S.C. § 841 is unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000).    This issue is

foreclosed, as Guevara concedes, by United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).   Guevara’s conviction is

AFFIRMED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.